


Exhibit 10.1


        
[brkscorporatelogocolora02.jpg]
Revision I
September 30, 2014    


September 27, 2014                




Mr. Maurice Tenney, III


Dear Dusty:


The Brooks team could not be more gratified to have you become part of our team
as the President of Brooks Life Science Systems (BLSS). Our initial fervor to
have you join our company in the spring has only increased as Steve and you have
continued your discussions on the role. We are thrilled you share our excitement
for the tremendous potential for growth that this business offers. Your skill
set, leadership qualities and prior achievements in the industry will be a
tremendous asset and we are fully confident that you will find Brooks to be a
very rewarding personal and professional experience. We are now actively engaged
in referencing and background checks.
On behalf of Brooks, I am pleased to provide you the terms of our offer as
President of Brooks Life Science Systems (BLSS) based in Chelmsford,
Massachusetts. In this role, you will have responsibility for leading the BLSS
division as an executive officer while managing functional areas related to
delivering products and services to market, including product development and
engineering, manufacturing and supply chain, product management, global sales
and marketing, and services/customer support.
The position will be part of the Office of the Chief Executive Officer (OCEO)
and report to Mark Morelli while working closely with Steve Schwartz and our
Board. A summary of the terms are as follows:    
1.
Your base salary will be set initially at $425,000 annually, and paid biweekly.
Subsequent salary reviews for executive positions are normally conducted and
effective in January each year.

2.
You are eligible to participate in the annual Performance Based Variable
Compensation Plan (PBVC) for FY 2015 (Plan year beginning 10-01-14), with an
annual target of 75% of base salary paid and an upside potential to 150% of
annual target. Payment of variable compensation is subject to your meeting
aggressive but achievable corporate, business unit and individual goals and
objectives defined and agreed upon for FY 2015 and subsequent years.

3.
You will be a participant in the Company’s executive equity incentive plans and,
subject to final Board approval, receive the following initial grants of
restricted stock units (RSU’s) as you join Brooks.

•
A time-based new hire grant of 100,000 RSU’s which will vest in three equal
installments on each of the first three anniversaries of your date of hire at a
rate of 50% after year one and 25% each the next two years.

•
As a member of the executive team, you will also be eligible for the executive
Long Term Incentive Plan (LTIP) starting for fiscal year 2015. These equity
grants normally occur in November of each year and Brooks will provide an
initial grant in the range of 70,000 - 85,000 units, subject to final board
approval. Typically, twenty-five percent (25%) of these annual executive equity
grants contain time-based vesting and seventy-five percent (75%) are subject to
performance-based vesting determined by the achievement of corporate financial
goals. We will be pleased to review the mechanics of the LTIP with you.





--------------------------------------------------------------------------------




4.
In recognition of the near term equity vesting and semi-annual bonus payment
that you will forgo at your current employer, Brooks agrees to provide you an
initial sign-on bonus of $100,000 soon after your start date and another $75,000
in April 2015. If you voluntarily leave Brooks employment within one year of
payment of these bonuses, you will be required to return the amount paid to
Brooks.

5.
You will be eligible for our Company sponsored benefit plans. Brooks currently
pays a majority (approximately 70%) of the cost of medical, dental and vision
insurance and 100% of the cost of life and disability insurance. The Company
also offers a 401(k) savings and retirement plan with a 4.5% company match, an
employee stock purchase plan with a 15% discount, a non-qualified deferred
compensation plan and a flexible leave time off policy.

6.
If Brooks terminates your employment without “cause” (as defined in Brooks’
equity grant award documents), you will be eligible for salary continuation
payments at your then current base salary for a period of twelve months from
your termination date. If you have not secured employment following the initial
twelve months of salary continuation, Brooks will continue your salary on a
bi-weekly basis for up to twelve additional months while you are not employed
and you will continue to be covered under the Company’s medical, dental and
vision plans at the same contribution level as current active employees during
your severance period. All salary continuation payments are subject to your
execution of the Company’s customary Separation Agreement and Waiver of Claims.

In addition, you will be eligible for the Company’s executive Change in Control
(CIC) provisions now being drafted in exchange for agreeing to Brooks
Non-Competition/Non-Solicitation policy following termination. These “double
trigger” CIC provisions will pay you two years of salary, target bonus and
health insurance.
If you voluntarily terminate your employment of if Brooks terminates your
employment for cause, you will receive your pro-rata base salary up to your
termination date.
For purposes of Section 409A of the Internal Revenue Code (“Section 409A”), each
installment of salary continuation or other payment shall be deemed to be a
“separate payment” (within the meaning of Section 409A), and each payment shall
be deemed exempt from the definition of nonqualified deferred compensation to
the fullest extent possible under the short-term deferral exception and the
involuntary separation pay exception of the Section 409A regulations.
7.
At your election, Brooks will fund your participation in the MIT Leadership
Certification Program.

8.
Brooks will provide you with relocation benefits and professional support to
transfer to the greater Boston, MA area within two years of your hire date.
These benefits will provide reimbursement or direct payment of eligible
relocation expenses associated with your move up to $100,000 and we will be
flexible in working with you to ease any financial and contingent issues that
may arise.

Eligible relocation expenses as required will include:
•
Actual cost of moving household goods

•
House hunting trip(s) prior to your move

•
Temporary living and storage expenses for up to 3 months for you and your family

•
Travel expenses associated with moving your family to the new residence

•
Assistance with the sale of your current home. Assistance will include the
reimbursement of a broker’s commission and eligible seller expenses and fees

•
Assistance with the rental or purchase of a new residence in the greater Boston,
MA area to include eligible fees and expenses associated with the purchase at
closing or rental acquisition

•
Miscellaneous expense allowance of $10,000 paid upon the purchase of your new
residence

•
Non-deductible expenses, except for the expense allowance, are eligible for
gross-up of federal and state tax.

As part of our customary relocation policy, if you should voluntarily terminate
employment with Brooks within one year of your relocation, 100% of relocation
assistance payments must be reimbursed to the Company. If




--------------------------------------------------------------------------------




you should voluntarily terminate employment during the second year following
your relocation, 50% of relocation assistance benefits must be reimbursed to
Brooks.
Dusty, we are truly excited with the prospects of you joining Brooks and working
with you to realize the full value of our Company. Your leadership, experience,
intellect and skills will be critical as we seek to grow both Brooks and BLSS
for the benefit of our shareholders, customers, employees and you personally.
We look forward to your acceptance and our mutually agreed start date. Please
sign and return one copy of this letter in the enclosed envelope provided or you
may send a copy of your acceptance by fax (978-262-2508) or email to Bill
Montone in Human Resources. Thank you.


Sincerely yours,


/s/ William T. Montone




William T. Montone
Senior Vice President Human Resources




cc:
Stephen S. Schwartz, Chief Executive Officer
 
Mark D. Morelli, President and Chief Operating Officer
 
Kieran English, Russell Reynolds Associates
 
File



Enclosures


Acceptance:
/s/ Maurice Tenney, III
 
October 20, 2014
 
Signature
 
Date
 
 
 
 
 
November 3, 2014
 
 
 
Start Date
 
 



                    
                            
















Brooks Automation, Inc., 15 Elizabeth Drive, Chelmsford, MA 01824




